DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1-3, “registration unit” in claims 1-3, and “association unit” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Korean Publ. No. 20150029230 A).
Regarding claim 5, Kim discloses an apparatus and method for offering guidance to a user when composing an image.  More specifically and as it relates to the applicant’s claims, Kim discloses A method for controlling an imaging apparatus (electronic device, 100; see Figures 1-3 and page 2 of the provided translation) having an imaging unit (camera, 121; see the last paragraph of page 3 of the provided translation), the method comprising; a control unit controlling the imaging unit to automatically capture an image (see the 3rd paragraph of the 11 page of the provided translation where picture is taken when the voice guidance states that all people are positioned properly); registering a subject; and associating the subject registered by a registration with a specific date; (see the 3rd full paragraph of page 10 of the provided translation, where a memory for storing a plurality of user information including contact names and birthdays is provided), wherein the registered subject, with which an associated date is a current day, is to be preferentially captured over a subject with which the associated date is not the current day or no date is associated (see Figure 12 and paragraphs 5-8 of the provided translation where if a user’s birthday is detected based on the registered information, the user is prioritized in the phototaking process).
As for claim 8, Kim discloses a notification unit (sound output unit, 152; see page 10 of the provided translation) configured to notify a user of notification, wherein in a case where a subject with which the date associated by the association unit is the current day is detected, the notification unit notifies the user of the detection (see paragraphs 5-8 of page 13 of the provided translation wherein if a subjects birthday is detected, the subject is notified to move to a preferred location).
Claim 9 is considered a non-transitory computer readable medium claim corresponding to claim 8.  Please see the discussion of claim 8 above.  Furthermore, Kim discloses a non-transitory computer readable storage medium that stores instructions for causing a computer to execute the method of Kim.  See the 7th-9th full paragraphs of page 15 of the provided translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Korean Publ. No. 20150029230 A) in view of Takahashi (U.S. Publ. No. 2013/0169839).
Regarding claim 1, Kim discloses an apparatus and method for offering guidance to a user when composing an image.  More specifically and as it relates to the applicant’s claims, Kim discloses an imaging apparatus (electronic device, 100; see Figures 1-3 and page 2 of the provided translation) comprising: an imaging unit (camera, 121; see the last paragraph of page 3 of the provided translation); a control unit (control unit, 180; see Figure 1) configured to control the imaging unit to automatically capture an image (see the 3rd paragraph of the 11 page of the provided translation where picture is taken when the voice guidance states that all people are positioned properly); a memory for storing a plurality of user information including contact names and birthdays (see the 3rd full paragraph of page 10 of the provided translation), wherein the control unit performs control so that a subject registered by the registration unit, with which the specific date associated by the association unit is a current day, is to be preferentially captured over a subject with which the specific date associated by the association unit is not the current day or no date is associated by the association unit (see Figure 12 and paragraphs 5-8 of the provided translation where if a user’s birthday is detected based on the registered information, the user is prioritized in the phototaking process).
While, as noted above, Kim discloses a memory for storing registered subject information and associating the subject with a specific date (see the 3rd full paragraph of page 10 of the provided translation), Kim fails to specifically disclose the claimed “registration unit” and “association unit”.  It is noted that the “registration unit” and “association unit” have been interpreted as 35 U.S.C. 112(f) limitations.  Takahashi, on the other hand, discloses that it is well known in the art to include a registration unit to register a subject and association unit to associate the subject registered by the registration unit with a specific date in a camera device.  In particular, Takahashi discloses a camera (digital camera, 100; see Figure 1 and paragraph 0034) have a display interface for registering faces of imaged subjects.  See Figure 13.  As shown in Figure 13c during the registration process, a user may use a “registration unit” the screen input display shown in Figure 13c to register a specific subject.  Takahashi also discloses an “association unit” (Birthday input field; see Figure 13c) for associating the subject registered by the registration unit with a specific date (i.e. birthday).  Therefore, in accordance with the principles decided in KSR (see MPEP § 2143) as shown above the prior art includes each element claimed and the only difference between the claimed invention and the prior art being the lack of actual combination in a single reference.  Since Kim does not disclose how the memory registers information for each user, one of ordinary skill in the art could have easily combined the registration elements of Figure 13c of Takahashi and the element would merely perform the same function as they do separately.  Furthermore, the results of the combination would have been predictable – namely the combination would predictably allow for the registration of information for specific persons.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim to use the subject registration unit and association unit disclosed by Takahashi.
As for claim 4, Kim discloses a notification unit (sound output unit, 152; see page 10 of the provided translation) configured to notify a user of notification, wherein in a case where a subject with which the date associated by the association unit is the current day is detected, the notification unit notifies the user of the detection (see paragraphs 5-8 of page 13 of the provided translation wherein if a subjects birthday is detected, the subject is notified to move to a preferred location).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Korean Publ. No. 20150029230 A) in view of Nozaki et al. (U.S. Publ. No. 2009/0135269).
Regarding claim 6, as mentioned above in the discussion of claim 5, Kim discloses all of the limitations of the parent claim.  Kim, however, fails to specifically disclose setting the registered subject to be preferentially captured, wherein the subject set to be preferentially captured is to be preferentially captured over the subject not set to be preferentially captured, with which the associated date is the current day. Nozaki, on the other hand, discloses that it is well known in the art to set a priority of a number of subject in a camera and to prioritize imaging based on the priority settings.  More specifically, Nozaki discloses the ability to registered faces of a user in a database, setting a priority of the user, and using the registered faces database to prioritize image capturing for a specific user.  See paragraphs 0274, 0290, and 0299.  Nozaki discloses that this feature allows to appropriately reflect the user’s shooting intention even when photographing a group, and giving the user elaborate control.  See paragraph 0299.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim to allow for a prioritization of potential subjects for the reasons stated above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Korean Publ. No. 20150029230 A) in view of Takahashi (U.S. Publ. No. 2013/0169839) and further in view of Nozaki et al. (U.S. Publ. No. 2009/0135269).
Regarding claim 2, as mentioned above in the discussion of claim 1, Kim discloses all of the limitations of the parent claim.  Kim, however, fails to specifically disclose setting the registered subject to be preferentially captured, wherein the subject set to be preferentially captured is to be preferentially captured over the subject not set to be preferentially captured, with which the associated date is the current day. Nozaki, on the other hand, discloses that it is well known in the art to set a priority of a number of subject in a camera and to prioritize imaging based on the priority settings.  More specifically, Nozaki discloses the ability to registered faces of a user in a database, setting a priority of the user, and using the registered faces database to prioritize image capturing for a specific user.  See paragraphs 0274, 0290, and 0299.  Nozaki discloses that this feature allows to appropriately reflect the user’s shooting intention even when photographing a group, and giving the user elaborate control.  See paragraph 0299.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim to allow for a prioritization of potential subjects for the reasons stated above.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 7, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest setting the subject registered by the registration unit to be preferentially captured, and controlling so that a subject with which the date - 50 -10211539US01 associated by the association unit is the current day is to be preferentially captured over a subject set to be preferentially captured by the setting unit.  The closest prior art discloses prioritizing a date, not setting a priority separate from the date; and they prioritizing the date over the separate prioritization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        July 1, 2022